 
 
I 
108th CONGRESS
2d Session
H. R. 3792 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2004 
Mr. Whitfield introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to authorize a child only annuity under the Survivor Benefit Plan of the Armed Forces when there is a surviving spouse in the case of a member of the Armed Forces dying on active duty during the period beginning on September 11, 2001, and ending on November 23, 2003. 
 
 
1.Equity for surviving spouses of members of the Armed Forces dying on active duty during the period beginning on September 11, 2001, and ending on November 23, 2003Subparagraph (B) of section 1448(d)(2) of title 10, United States Code, as added by section 645(a)(1) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1518), is amended by striking the date of the enactment of the National Defense Authorization Act for Fiscal Year 2004 and inserting September 11, 2001,.   
 
